DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20130074554 by Chun et al.
As to claim 1, Chun discloses a laundry apparatus comprising a cabinet 10 (fig. 1); a tub 20; a drum 30; through holes 34; a pump housing 110 (fig. 3); a tub water discharge pipe 70; a pump water discharge pipe 60; an impeller 122, 132; and an air discharge pipe 170a to guide air to the pump water discharge pipe.
As to claim 2, Chun discloses that the air discharge pipe is connected to an uppermost area of the pump housing (fig. 3).
As to claim 6, Chun discloses a second water discharge pipe 60 to guide water to outside the cabinet (fig. 2), a water discharge impeller 122 (fig. 3), and the air discharge pipe 170a connects the second pump water discharge pipe with an upper area of the 
As to claim 8, Chun discloses a discharge pipe connecting pipe 160 (fig. 4) projected from a top surface of the pump housing and connected to the air discharge pipe.
As to claim 10, Chun discloses a lower supporter 25 comprising a damper (fig. 1).
As to claim 11, Chun discloses that the pump housing is at a lower area of the tub (fig. 1) and the tub water discharge pipe 70 is extendible to have an adjustable length in a direction of movement of the tub (the pipe would necessarily be extendable/deformable in order to move with the tub).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130074554 by Chun et al. in view of KR20120108738A by Kim et al.
As to claim 9, Chun teaches a recessed sump at a lower area of the tub and a water discharge hole at the bottom of the sump (fig. 1), but it does not teach a rib projecting from an upper later surface of the sump extending parallel with the ground.  .

Claims 1-3, 5, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20120291498 by Park et al. in view of U.S. Patent Application Publication 20170101734 by Jung et al.
As to claim 1, Park teaches a laundry apparatus comprising a cabinet 10 (fig. 1); a tub 20; a drum 30; through holes 34; a pump housing 82 (fig. 3); a tub water discharge pipe 100; a pump water discharge pipe 98 (or circulation pipe connected to outlet 94); an impeller (within pump housing, not shown); and an air discharge pipe (connected to air outlet 92).
Park does not teach where its air discharge pipe guides air to.  However, one of ordinary skill in the art would have recognized as obvious to have the air discharge pipe guide air towards the tub or a pump water discharge pipe.  Jung teaches a laundry apparatus in which an air discharge pipe 8 guides air from the pump chamber towards the tub and pump water discharge pipe 6 (fig. 6).  Jung teaches that this arrangement allows for water discharged from the pump to the circulation pump water discharge 
As to claim 2, Park teaches that the air discharge pipe is connected to an uppermost area of the pump housing (fig. 3).
As to claim 3, Jung teaches a first pump water discharge pipe 6 to guide water towards the tub (fig. 6), the impeller of Park or Jung would be a circulation impeller to move water in the pump chamber to the first water discharge pipe, and the air discharge pipe of Park would connect the first pump water discharge pipe to an upper area of the chamber of the pump housing above a horizontal line passing through a rotation axis of the impeller (see Park, fig. 3).
As to claim 5, the air discharge pipe 8 of Jung would connect a circumferential surface of the tub (via nozzle, see fig. 2) with an upper area of the chamber of the pump of Park above a horizontal line passing through a rotation axis of the impeller (fig. 3).
As to claim 8, Park teaches a discharge pipe connecting pipe 92 (fig. 3) projected from a top surface of the pump housing and connected to the air discharge pipe.
As to claim 10, Park teaches a lower supporter 78 comprising a damper (fig. 2).
As to claim 11, Park teaches that the pump housing is at a lower area of the tub (fig. 2) and the tub water discharge pipe 100 is extendible to have an adjustable length in a direction of movement of the tub (the pipe would necessarily be .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20120291498 by Park et al. in view of U.S. Patent Application Publication 20170101734 by Jung et al. as applied to claim 3 above, and further in view of U.S. Patent 2873598 granted to Raczynski et al.
As to claim 4, Jung does not explicitly teach that where the air discharge pipe is connected to the first pump water discharge pipe is higher than an upper end of the pump housing.  However, one of ordinary skill in the art would have recognized as obvious to have the connection in this location in view of Raczynski.  Raczynski teaches a laundry apparatus and teaches that a pump air discharge pipe should be connected to a water discharge pip above the pump housing to ensure that the air can rise freely to the atmosphere to avoid liquid from forming a seal to trap the air (col. 10, ll. 5-12).  One of ordinary skill in the art would have been motivated to have the connection at this location to avoid the problem noted by Raczynski.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20120291498 by Park et al. in view of U.S. Patent Application Publication 20170101734 by Jung et al. as applied to claim 1 above, and further in view of KR20120108738A by Kim et al.
.

Claims 1, 2, 6-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20120291498 by Park et al. in view of U.S. Patent 6470716 granted to Ozturk.
As to claim 1, Park teaches a laundry apparatus comprising a cabinet 10 (fig. 1); a tub 20; a drum 30; through holes 34; a pump housing 82 (fig. 3); a tub water discharge pipe 100; a pump water discharge pipe 98 (or circulation pipe connected to outlet 94); an impeller (within pump housing, not shown); and an air discharge pipe (connected to air outlet 92).
Park does not teach where its air discharge pipe guides air to.  However, one of ordinary skill in the art would have recognized as obvious to have the air discharge pipe guide air towards the pump water discharge pipe 98.  Ozturk teaches a laundry 
As to claim 2, Park teaches that the air discharge pipe is connected to an uppermost area of the pump housing (fig. 3).
As to claim 6, Park teaches a second water discharge pipe 98 to guide water to outside the cabinet (fig. 3), a water discharge impeller (within the pump housing), and the air discharge pipe would connect the second pump water discharge pipe 98 with an upper area of the chamber of the pump housing (at 92) above a horizontal line passing through a rotation axis of the impeller.
As to claim 7, the air discharge pipe of Park would be connected to a circumferential surface of the second water discharge pipe higher than an uppermost area of the chamber, as taught by Ozturk.
As to claim 8, Park teaches a discharge pipe connecting pipe 92 (fig. 3) projected from a top surface of the pump housing and connected to the air discharge pipe.
As to claim 10, Park teaches a lower supporter 78 comprising a damper (fig. 2).
As to claim 11, Park teaches that the pump housing is at a lower area of the tub (fig. 2) and the tub water discharge pipe 100 is extendible to have an adjustable length in a direction of movement of the tub (the pipe would necessarily be .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20120291498 by Park et al. in view of U.S. Patent 6470716 granted to Ozturk as applied to claim 1 above, and further in view of KR20120108738A by Kim et al.
As to claim 9, Park teaches a recessed sump at a lower area of the tub and a water discharge hole at the bottom of the sump (fig. 1), but it does not teach a rib projecting from an upper later surface of the sump extending parallel with the ground.  However, Kim teaches a laundry apparatus with ribs 110 parallel with the ground and projecting from an upper lateral surface of the sump (fig. 6).  Kim teaches that the ribs provide an obstacle to the flow of water outside the sump so that the sump may retain a predetermined amount of washing water, which is particularly beneficial if a heater is installed in the sump (para. 29).  One of ordinary skill in the art would have recognized as obvious to have the claimed ribs for the known benefits taught by Kim.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER E BELL/Primary Examiner, Art Unit 1711